Citation Nr: 0412172	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet and legs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran is seeking service connection for residuals of 
cold injury to his feet and legs.  The veteran states that he 
was exposed to extremely cold temperatures while he was 
stationed in Korea at the 38th parallel during the winter of 
1954-1955.  He states that his feet were almost frostbitten 
on numerous occasions during that winter.  He states that 
there were no doctors at the outpost where he was stationed 
and it was necessary to depend on corpsmen for care.  He 
states that the corpsmen would put the men in a warming tent 
until they could be sent back to their unit.  The veteran 
states that as far as he knows the only records that were 
kept where those kept by the duty officer to keep track of 
where the servicemen were.  

The veteran also reports that while he was stationed at Camp 
Pendleton, California, he suffered cold injury in January or 
February 1956 during training maneuvers in the Sierra 
mountain range of northern California.  He states that his 
squad was separated from the rest of the company during a 
severe snowstorm, and the blizzard conditions caused them to 
be lost for more than 48 hours.  He reports that the 
temperature was well below zero, and he suffered from 
exposure and near frostbite.  He states that he received care 
at a field hospital for several days after this incident and 
has had problems with his feet and legs ever since.  

The veteran states that he currently has constant, extremely 
painful, burning sensations in his feet and lower legs, and 
the claims file includes VA medical records that show the 
veteran's problems include pain in limbs, though the progress 
notes are not of record for the appointment date shown on the 
problem list summary.  

Review of the veteran's service medical records confirms that 
there are no entries in the chronological record of medical 
care between mid-December 1954 and July 1955, nor does the 
record include any entries in the period between October 1955 
and March 1956.  Under the circumstances, it is the opinion 
of the Board that action should be taken to obtain the 
veteran's service personnel records and identify the unit to 
which the veteran was assigned during the periods from 
December 1954 through March 1955, and from January 1956 
through February 1956.  With that information, unit histories 
should be obtained for the relevant periods, and a search of 
any morning reports that may exist for those periods for the 
veteran's units should be undertaken to obtain any pertinent 
information that may be available as to the veteran's 
activities during the times in question, that is, from 
December 1954 through March 1956 and from January 1956 
through February 1956.  With respect to the latter period, 
the veteran should be requested to identify, and from 
available military records it should otherwise be 
ascertained, the field hospital at which the veteran would 
have received care while on field maneuvers in the Sierra 
Mountains of northern California in January or February 1956.  
If it is possible to identify the field hospital, action 
should be taken to request that the National Personnel 
Records Center (NPRC) institute a search for clinical records 
from that hospital for the veteran during the period January 
through February 1956.  

In addition to the foregoing, the veteran should be notified 
that he should submit evidence corroborating his assertions 
of having been exposed to extremely cold temperatures in 
Korea in the winter of 1954-1955 and in January or February 
1956 while on maneuvers in northern California.  He should be 
advised that such evidence could include, but not be limited 
to, statements from fellow servicemen who were with him or 
knew him at the time and/or contemporaneous correspondence 
with friends or family members.  

The Board notes that the veteran is competent to state that 
he has experienced symptoms in his feet and legs since 
service, and it is the judgment of the Board that if evidence 
is obtained that tends to corroborate the veteran's claim 
that he 


experienced exposure to cold temperatures in service, that a 
VA examination and medical opinion should be obtained.  


Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

2.  The RO should appropriately contact 
the veteran and notify him that if 
possible he should submit statements from 
fellow servicemen or others who knew him 
while he was in service corroborating his 
account of having been exposed to 
extremely cold temperatures in Korea in 
the winter of 1954-1955 and his account 
to having been exposed to extremely cold 
temperatures in the Sierra Mountains of 
northern California in January or 
February 1956.  He should be notified 
that if possible he should submit 
contemporaneous correspondence with 
friends or family members that would 
corroborate his statements as to cold 
exposure in service.  

The RO should, in addition, request that 
the veteran identify the unit to which he 
was assigned while he was in Korea in the 
winter of 1954-1955 and also request 


that he identify the unit to which he was 
assigned when he participated in training 
maneuvers in the Sierra Mountains in 
northern California in January or 
February 1956.  The veteran should also 
be requested to identify the field 
hospital at which he reports having 
received treatment in January or February 
1956.  

3.  In addition, the RO should attempt to 
obtain and associate with the claims file 
the veteran's service personnel records.  
With information from the service 
personnel records and/or with information 
obtained from the veteran, the RO should 
obtain unit histories for the veteran's 
unit during the winter of 1954-1955 and 
for his unit covering January and 
February 1956.  Further, the RO should 
obtain Morning Reports for the veteran's 
unit from December 1954 through March 
1955 and for January and February 1956.  
The RO should, if possible, identify the 
field hospital at which the veteran would 
have received treatment in January or 
February 1956 and request that NPRC 
obtain and provide any clinical records 
pertaining to treatment of the veteran at 
that facility in January or February 
1956.  

4.  The RO should obtain and associate 
with the claims file VA treatment records 
for the veteran, including VA outpatient 
progress notes, dated from January 2002 
to the present.  

5.  If evidence is obtained that tends to 
corroborate the veteran's account of 
having been exposed to extremely cold 
temperatures in Korea in the winter of 
1954-1955 and/or having been exposed to 
extremely cold 


temperatures in January or February 1956, 
the RO should arrange for VA examination 
of the veteran.  The examiner should 
determine whether the veteran has current 
residuals of cold injury to the feet 
and/or legs.  All indicated studies 
should be performed.  The examiner should 
be requested to review pertinent evidence 
in the claims file along with examination 
results and provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current residual of cold injury to the 
feet and/or legs is causally related to 
exposure to cold temperatures or cold 
injury in service.  The claims file must 
be provided to the examiner, and that it 
was available for review and that 
pertinent documents therein were reviewed 
should be noted in the examination 
report.  

6.  Thereafter, the RO should review the 
record and readjudicate the claim of 
entitlement to service connection for 
residuals of cold injury to the feet and 
legs.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


